internal_revenue_service number release date index number ----------------------------- ----------------------------------------------- ------------------------------------------------------------ ------- --------------------- -------------------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-109095-10 date date legend fund ---------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- corporation state a index ---------------------------- ------------ ---------------------------------------------------------------- index ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------- -------------------------------------------------------------------------------- interest rate interest rate interest rate a b c d -------------------------------------------- -------------------------------------------- -------------------------------- ---------------- ---- -- ---- plr-109095-10 e f g h i j k ---- -- -- -- ---- ---- ---- dear --------------------- this responds to the request dated date and supplemental correspondence dated date submitted by your authorized representative on behalf of fund fund requests a ruling that income earned from investments in the commodity-linked notes described in this letter will constitute qualifying_income to fund under sec_851 of the internal_revenue_code_of_1986 as amended the code facts fund is a newly-formed separate series of corporation a state a corporation corporation is registered as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended the act fund plans to elect to be taxed as a regulated_investment_company ric under sec_851 of the code fund seeks a long-term total return in excess of inflation fund intends to seek long-term capital appreciation and income through investing primarily in alternative asset classes fund will employ a portfolio design providing diverse exposures to certain underlying investment strategies that are positively correlated with medium- and long-term inflation and have modestly positive or negative correlations with traditional stock and bond portfolios fund expects to pursue this investment objective and strategy in part through the investments in commodity-linked notes having substantially the same terms and conditions of the following three notes the notes note plr-109095-10 note will be issued to fund at an expected par_value of dollar_figurea and will have a payout based on a formula determined by reference to index note will have a term of one year and one month fund as holder of note has the right to put note to the issuer at the calculated redemption price based on the closing index value as of the next business_day after notification to the issuer in addition if on any day index falls to a level that is equal to or below b of the beginning index value note will knock- out and automatically redeem based on the closing index value of the next business_day on which trading is generally conducted with respect to the components of index note will pay a monthly coupon in arrears the coupon for each coupon period will be interest rate in the case of a mandatory prepayment event or an early redemption at the option of the holder or issuer each an early redemption event fund will receive the accrued coupon on the applicable early redemption event maturity_date the issuer’s repayment obligation upon early redemption knock-out or maturity equals the face_amount of note plus or minus an adjustment the adjustment is calculated by multiplying the face_amount of note by a leverage factor of c leveraged face_amount times the adjusted index return the adjusted index return means the percentage of the increase or decrease of the beginning index level compared to the ending index level for the applicable_period decreased by an annual fee amount d based on the number of days note is outstanding the adjusted index return will also include an adjustment for the reversal of the interest rate factor included in the total return computation note note will be issued to fund at an expected par_value of dollar_figurea and will have a payout based on a formula determined by reference to index note will have a term of one year and one month fund as holder of note has the right to put note to the issuer at the calculated redemption price based on the closing index value as of the next business_day after notification to the issuer in addition if on any day index falls to a level that is equal to or below b of the beginning index value note will knock- out and automatically redeem based on the closing index value of the next business_day on which trading is generally conducted with respect to the components of index note will pay an interest amount upon repayment which amount will accrue at interest rate until paid as part of the redemption price the issuer’s repayment obligation upon early redemption knock-out or maturity equals the face_amount of note plus or minus an adjustment plus an interest amount the adjustment is calculated by multiplying the face_amount of note by a leverage factor of c leveraged face_amount times the adjusted index return the adjusted index return means percentage of the increase or decrease of the beginning index level compared to the ending index level for the applicable_period decreased plr-109095-10 by an annual fee amount e based on the number of days note is outstanding the adjusted index return will also include an adjustment for the reversal of the interest rate factor included in the total return computation note note will be issued to fund at an expected par_value of dollar_figurea and will have a payout based on a formula calculated using an index calculated by the issuer in a manner that is consistent with the calculation of index modified as to roll periods modified index specifically modified index uses roll periods that are based on business days f through g as compared to business days h through i of each month used by index note will have a term of one year and one month fund as holder of note has the right to put note to the issuer at the calculated redemption price based on the closing index value as of the next business_day after notification to the issuer in addition if on any day index falls to a level that is equal to or below j of the beginning index value note will knock-out and automatically redeem based on the closing index value of the next business_day on which trading is generally conducted with respect to the components of index note will pay a monthly coupon rate based on interest rate in the case of an early redemption event fund will receive the accrued coupon on the early redemption event maturity_date the issuer’s repayment obligation upon early redemption knock-out or maturity equals the face_amount of note plus or minus an adjustment the adjustment is calculated by multiplying the face_amount of note by a leverage factor of c leveraged face_amount times the adjusted index return the adjusted index return means the percentage of the increase or decrease of the beginning index level compared to the ending index level for the applicable_period decreased by an annual fee amount k based on the number of days note is outstanding the adjusted index return will also include an adjustment for the reversal of the interest rate factor included in the total return computation fund makes the following representations with respect to these three notes each issuer of the notes will receive payment in full of the purchase_price of the notes substantially contemporaneously with the delivery of the notes the fund while holding the notes will not be required to make any payment to the issuer of the notes in addition to the purchase_price paid for the notes whether as margin settlement payment or otherwise during the life of the notes or at maturity plr-109095-10 each issuer of the notes is not subject by the terms of the instrument to mark-to- market margining requirements of the commodities exchange act u s c a as amended cea and the notes are not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing sec_2 of the cea provides that the cea is not applicable to a hybrid instrument that is predominantly a security sec_2 of the cea provides that a hybrid instrument shall be considered predominantly a security if - plr-109095-10 a the issuer of the hybrid instrument receives payment in full of the purchase_price of the hybrid instrument substantially contemporaneously with the delivery of the hybrid instrument b the purchaser or holder of the hybrid instrument is not required to make any payment to the issuer in addition to the purchase_price paid under subparagraph a whether as margin settlement payment or otherwise during the life of the hybrid instrument or at maturity c the issuer of the hybrid instrument is not subject by the terms of the instrument to mark-to-market margining requirements and d the hybrid instrument is not marketed as a contract of sale of a commodity for future delivery or option on such a contract subject_to the cea sec_2 of the cea provides in part that for purposes of sec_2 of the cea mark-to-market margining requirements do not include the obligation of an issuer of a secured debt_instrument to increase the amount of collateral held in pledge for the benefit of the purchaser of the secured debt_instrument to secure the repayment obligations of the issuer under the secured debt_instrument conclusion based on the facts as represented we rule that income and gain arising from the notes constitutes qualifying_income to fund under sec_851 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding whether fund qualifies as a ric under subchapter_m of the code this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent plr-109095-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions and products
